Citation Nr: 1330423	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claim was subsequently transferred to the RO in Huntington, West Virginia.  

The Board notes that the Veteran's initial claim was for service connection for a mental condition.  The medical evidence of record indicates that the Veteran has a current diagnosis of PTSD and depression.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD and depression, as styled on the title page. 

The appellant submitted additional evidence in February 2013, consisting of a medical opinion from a private doctor.  There was no waiver of RO jurisdiction submitted by the appellant.  Generally, the Board would remand the case to the RO to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  However, in light of the favorable decision on the issue of new and material evidence sufficient to reopen the claim, there is no prejudice to the appellant and a remand for the RO's initial consideration of this evidence is not required.  Id.

A review of the Virtual VA paperless claims processing system reveals additional treatment records from the Huntington VA Medical Center (VAMC) from January 2011 to August 2012 and the February 2013 videoconference hearing transcript.  The VBMS paperless claims system does not contain any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric disorder, to include PTSD and depression, was initially denied in an unappealed April 1970 rating decision.  The Veteran attempted to reopen this claim but was denied in an unappealed June 1996 rating decision. 

2.  The evidence received since the June 1996 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression, was initially denied in an April 1970 rating decision.  The RO found that although the Veteran was diagnosed with a personality disorder in-service, VA law does not allow service connection for a constitutional or developmental abnormality.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  A June 1996 rating decision denied the Veteran's claim for PTSD as there was no diagnosis of PTSD in the record and no evidence of any in-service stressors.  The Veteran did not appeal either the April 1970 or June 1996 denials and the decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

New evidence received since the June 1996 denial of the Veteran's claim includes a positive nexus opinion from a private psychologist.  In January 2013, Dr. T. R. G. opined that the Veteran suffers from chronic PTSD, which is clearly service-connected, and depression, which is at least in part related to the Veteran's service.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the January 2013 medical opinion from Dr. T. R. G. is presumed credible and tends to establish a nexus between the Veteran's current diagnoses of PTSD and depression and service.  As such, the January 2013 medical opinion relates to an unestablished fact that is necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD and depression.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a psychiatric disorder, to include PTSD and depression, has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is granted. 


REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in-service he witnessed several stressful events, which involved the death of fellow service members and one civilian.  See Veteran's Hearing Transcript, pgs. 7-12, February 2013; see also Veteran's Letter, May 1996.  Specifically, he claims that during service on the U.S.S. Midway between 1964 and 1965, he witnessed a plane crash off the edge of the ship and into the ocean, killing the pilot, saw a service member fall overboard during a storm, was present when a captain pulled a plane's ejection cord in the ship's hanger and was killed, and witnessed a service member fall down the ship's aircraft elevator shaft.  Id.  Additionally, the Veteran states that when he was in the Philippine Islands, he saw a chief petty officer accidentally kill a woman with a barstool.  Id.  He claims that since experiencing these in-service events, he has been depressed and has experienced PTSD symptoms.  See Veteran's Statement, April 2010.

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  

The record contains a January 2013 opinion from Dr. T. R. G., a psychologist, finding that the Veteran suffers from PTSD and depression related to his in-service experiences.  However, the opinion did not include any rationale to support the conclusion that the Veteran's current diagnoses of PTSD and depression were the result of stressful events the Veteran experienced while in-service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the probative value of a medical opinion  is determined by whether it is supported by a fully articulated rationale).  Therefore, a VA examination should be obtain to address whether or not the Veteran's current psychological disabilities were caused by in-service events and a detailed rationale for the opinion should be provided.  38 C.F.R. § 3.159(c)(4).  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a hydraulic yester.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of an alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 

As the Veteran's claimed stressors do not involve a fear of hostile military or terrorist activity, but rather involve him witnessing accidental deaths of fellow service members aboard the U.S.S. Midway and one accidental death of a civilian at a bar in the Philippines, upon remand it is necessary to attempt to verify the Veteran's claimed stressors.

Additionally, the most recent treatment records from the Huntington VAMC are dated from August 2012, Tampa VAMC records are dated from July 2011 and Fresno VAMC records are dated from October 2010.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's psychiatric disorders, to include PTSD and depression, should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran's representative testified that he is in receipt of Social Security Administration (SSA) disability benefits, in part as a result of his psychiatric problems.  See Veteran's Hearing Transcript pg. 13, February 2013.  As there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's current claim.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for psychiatric disorders, to include PTSD and depression, since March 2010.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Huntington VAMC from August 2012 to present, the Tampa VAMC from July 2011 to present, and the Fresno VAMC from October 2010 to present.

2.  Contact SSA and request a copy of the 2003 administrative decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.

3.  Request the Veteran complete VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in order to obtain sufficiently specific details of the Veteran's alleged in-service stressful events to permit verification of these claimed PTSD stressors.  Once specific identifying information has been provided by the Veteran, make all attempts necessary to verify the Veteran's reported in-service PTSD stressors, including contacting the United Stated Army and Joint Services Records Research Center (JSRRC).

4.  After completing the above, schedule the Veteran for a 
VA psychiatric examination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), specifically addressing: (a) whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; (b) whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and (c) whether the Veteran's PTSD symptoms are related to the identified stressor(s). 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has any other acquired psychiatric disorder(s) that had its onset during, or is otherwise related to, his active military service. 
A full rationale must be provided for all stated medical opinions.  In providing the opinion, the examiner should address the significance of the Veteran's various claimed in-service stressors, including seeing a chief petty officer kill a woman with a barstool in the Philippine Islands, witnessing a plane crash off the U.S.S. Midway, seeing a service member fall overboard the U.S.S. Midway during a storm, having a captain pull an ejection cord and go into the overhead on the U.S.S. Midway, and witnessing a service member fall down an aircraft elevator shaft on the U.S.S. Midway, the Veteran's April 1966 complaints regarding his own impulsive behavior and a request by his legal officer for the Veteran to undergo a psychological evaluation, the September 1966 provisional diagnosis of passive-aggressive personality disorder, the Veteran's confinement to the Naval Hospital in Yokosuka, Japan from September 1966 to November 1966 for psychological treatment, the October 1966 diagnosis of dissociative reaction, the December 1966 Medical Board diagnosis of inadequate personality disorder and subsequent separation from the military, the Veteran's 1970 suicide attempt, the December 2000 Fresno VAMC diagnosis of adjustment disorder with depressed mood, the various 2010 through 2012 VAMC diagnoses of PTSD and depression, and the January 2013 private medical opinion, diagnosing the Veteran with chronic PTSD and depressive disorder NOS and finding that these conditions are related to the Veteran's service experiences.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


